Citation Nr: 0810613	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1975 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a Board hearing in March 2003.

The case was remanded by the Board in December 2003 and 
February 2006.


FINDING OF FACT

The veteran's diabetes mellitus was not shown in service or 
for many years thereafter, nor was it manifested to a 
compensable degree within one year following the veteran's 
discharge from service and has not been linked to active 
service on any basis.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131,  1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his/her claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in April 2004 and March 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
March 2006 letter.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was not given prior to the appealed decision; however, the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate her 
claim.  In addition, the claim was readjudicated after 
complete notice was provided, most recently in an October 
2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

In this case, the veteran has been afforded a VA examination 
in conjunction with her claim for service connection for 
diabetes mellitus.  The veteran's VA and private medical 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there was any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in statements of the case what 
evidence had been received.  The Board notes that the service 
medical records are incomplete.  An August 1998 
Administrative Decision by the RO certified that the 
veteran's service medical records were unavailable.  The lack 
of complete service medical records was later noted in a May 
2002 Statement of the Case and by the veteran during the 
hearing.  However, as will be discussed below, the available 
evidence is sufficient to adjudicate this appeal.  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  Thus, VA's duty to assist has been 
fulfilled.

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  In addition, certain chronic disabilities, 
including diabetes, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  
38 C.F.R. § 3.303(d).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran did not have service in the Republic of Vietnam, 
so laws governing the presumption of service connection based 
on exposure to certain herbicide agents do not apply in this 
case.  

In written statements and hearing testimony, the veteran 
contends that she was initially diagnosed with diabetes 
mellitus during service.  As noted above, the veteran's 
service medical records are incomplete.  The available 
records include vouchers for treatment afforded the veteran 
by private physicians during her military service.  The Board 
remanded the case in December 2003 and February 2006, in 
part, to obtain the records from these private physicians.  
In a March 2006 letter from the RO, the veteran was requested 
to complete and return authorization and consent release 
information for the specified private physicians that 
provided her with treatment during service.  In the 
alternative, the veteran was notified that she could send the 
information herself.  There no indication that the veteran 
responded to the RO's request.  The veteran's lack of 
compliance with the RO's request was later noted in a 
December 2006 Supplemental Statement of the Case.  

Private medical treatment records indicate that the veteran 
was diagnosed with diabetes mellitus in 1997 and has received 
ongoing care for the disorder.  

On VA examination in September 2007, the examiner noted that 
there was no indication that the veteran was diagnosed with 
diabetes mellitus during service and that the medical records 
indicate that the veteran was diagnosed with the disorder in 
1997.  Based on medical examination and review of the claims 
folder, the examiner concluded that the veteran's diabetes 
mellitus did not have its onset during active military 
service.   

The veteran's diabetes mellitus was diagnosed many years 
after her service.  There is no evidence that her diabetes 
became manifest during her service or the year following her 
service.  There is no medical finding or opinion supporting 
any link between the veteran's diabetes and disease, injury, 
or other events during the veteran's service.  The Board 
finds that the preponderance of the evidence is against 
service connection for diabetes mellitus.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


